Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tom Cowan on 6/30/2022. .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
Claim 1 is amended to remove a redundant limitation. Claim 6 is amended to independent form and recite all of the subject matter of claims 1 and 2. Claim 7 is amended to independent form and recite all of the subject matter of claim 1. 

1. (Amended) A support element for use in combination with a grinding apparatus, wherein the support element is removably attachable to the grinding apparatus, and wherein the support element comprises:
 a removably attached cylindrical support bar for supporting an edge tool to be sharpened during a grinding operation, the cylindrical support bar comprising a first cylindrical leg and a second cylindrical leg, the first cylindrical leg and the second cylindrical leg being parallel to each other and extending outwardly from the cylindrical support bar; and 
a first support element section removably attachable to an upper surface of a grinding apparatus casing of the grinding apparatus and further configured to extend outwardly from the grinding apparatus casing, when the grinding apparatus is in operation; and
a second support element section which is pivotally coupled to the first support element section; wherein
the second support element section includes first and second holes configured to simultaneously receive the first and second cylindrical legs of the cylindrical support bar for removably attaching the cylindrical support bar to the support element; and wherein
said cylindrical support bar is configured to extend in a direction which is perpendicular to a rotation axis of a cylindrical grindstone of the grinding apparatus when in operation in combination with the grinding apparatus in such way that a grinding operation is enabled where the edge tool to be sharpened can be sharpened by means of a parallel side surface facing outwardly from the grinding apparatus casing during the grinding operation; and wherein 
the first support element section comprises a beam-shaped element configured to extend in a direction parallel to the rotation axis of the cylindrical grindstone when the grinding apparatus is in operation, and wherein the first support element section further comprises a third cylindrical leg and a fourth cylindrical leg, wherein the third cylindrical leg and the fourth cylindrical leg are parallel to each other and configured to extend outwardly from the beam- shaped element towards a center portion of the upper surface of the grinding apparatus.

6. (Amended) A grinding apparatus for sharpening an edge tool, the grinding apparatus comprising:
a grinding apparatus casing;
a cylindrical grindstone removably attached to the grinding apparatus casing, the cylindrical grindstone having two parallel side surfaces and a circular periphery surface between said two parallel side surfaces, and the cylindrical grindstone further being rotatable around a rotation axis which is perpendicular to both parallel side surfaces of the cylindrical grindstone; and 

a support element, wherein the support element is removably attachable to the grinding apparatus, and wherein the support element comprises
 a removably attached cylindrical support bar for supporting an edge tool to be sharpened during the grinding operation, the cylindrical support bar comprising a first cylindrical leg and a second cylindrical leg, the first cylindrical leg and the second cylindrical leg being parallel to each other and extending outwardly from the cylindrical support bar; and 
a first support element section removably attachable to an upper surface of the grinding apparatus casing of the grinding apparatus and further configured to extend outwardly from the grinding apparatus casing, when the grinding apparatus is in operation; and
a second support element section which is pivotally coupled to the first support element section; wherein
the second support element section includes first and second holes configured to simultaneously receive the first and second cylindrical legs of the cylindrical support bar for removably attaching the cylindrical support bar to the support element; and wherein
said cylindrical support bar is configured to extend in a direction which is perpendicular to the rotation axis of the cylindrical grindstone of the grinding apparatus when in operation in combination with the grinding apparatus in such way that the grinding operation is enabled where the edge tool to be sharpened can be sharpened by means of one of the parallel side surfaces facing outwardly from the grinding apparatus casing during the grinding operation; and wherein 
the first support element section comprises a beam-shaped element configured to extend in a direction parallel to the rotation axis of the cylindrical grindstone when the grinding apparatus is in operation, and wherein the first support element section further comprises a third cylindrical leg and a fourth cylindrical leg, wherein the third cylindrical leg and the fourth cylindrical leg are parallel to each other and configured to extend outwardly from the beam- shaped element towards a center portion of the upper surface of the grinding apparatus; and
wherein the second support element section includes fastening elements configured for fastening the first and second cylindrical legs in the first and second holes, respectively.

7. (Amended) A grinding apparatus for sharpening an edge tool, the grinding apparatus comprising:
a grinding apparatus casing;
a cylindrical grindstone removably attached to the grinding apparatus casing, the cylindrical grindstone having two parallel side surfaces and a circular periphery surface between said two parallel side surfaces, and the cylindrical grindstone further being rotatable around a rotation axis which is perpendicular to both parallel side surfaces of the cylindrical grindstone; and 

a support element, wherein the support element is removably attachable to the grinding apparatus, and wherein the support element comprises
 a removably attached cylindrical support bar for supporting an edge tool to be sharpened during the grinding operation, the cylindrical support bar comprising a first cylindrical leg and a second cylindrical leg, the first cylindrical leg and the second cylindrical leg being parallel to each other and extending outwardly from the cylindrical support bar; and 
a first support element section removably attachable to an upper surface of the grinding apparatus casing of the grinding apparatus and further configured to extend outwardly from the grinding apparatus casing, when the grinding apparatus is in operation; and
a second support element section which is pivotally coupled to the first support element section; wherein
the second support element section includes first and second holes configured to simultaneously receive the first and second cylindrical legs of the cylindrical support bar for removably attaching the cylindrical support bar to the support element; and wherein
said cylindrical support bar is configured to extend in a direction which is perpendicular to the rotation axis of the cylindrical grindstone of the grinding apparatus when in operation in combination with the grinding apparatus in such way that the grinding operation is enabled where the edge tool to be sharpened can be sharpened by means of one of the parallel side surfaces facing outwardly from the grinding apparatus casing during the grinding operation; and wherein 
the first support element section comprises a beam-shaped element configured to extend in a direction parallel to the rotation axis of the cylindrical grindstone when the grinding apparatus is in operation, and wherein the first support element section further comprises a third cylindrical leg and a fourth cylindrical leg, wherein the third cylindrical leg and the fourth cylindrical leg are parallel to each other and configured to extend outwardly from the beam- shaped element towards a center portion of the upper surface of the grinding apparatus.
Reasons for Allowance
Claims 1, 2, and 4-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed 6/21/2022 overcame the outstanding Specification objection, Drawing objection, and claim objections. The Examiner’s Amendment submitted above resolved outstanding 112(b) antecedent basis issues. 
Regarding the prior art, the claimed invention is allowable for the reasons stated in the Non-Final Rejection mailed on 3/22/2022. Examiner performed an updated search and concluded that the prior art of record, as elucidated in the previous office action, is the art closest to the claimed invention. 
For the above stated reasons, the application is now in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723